    Case 2:17-cv-02601-DDC-KGG Document 145 Filed 04/23/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

SHERMAINE WALKER, et al.,        )
                                 )
                     Plaintiffs, )
                                 )
v.                               )            Case No.: 17-2601-DDC-KGG
                                 )
CORIZON HEALTH INC. f/k/a        )
CORRECTIONAL MEDICAL             )
SERVICES, et al.,                )
                                 )
                     Defendants. )
_______________________________)

           MEMORANDUM & ORDER ON MOTION TO AMEND

      Now before the Court is Defendants’ Motion to Stay Discovery and All

Proceedings. (Doc. 141.) Having reviewed the submissions of the parties,

Plaintiffs’ motion is DENIED.

                                 BACKGROUND

      Plaintiffs are the surviving natural relatives of decedent Marques Davis.

They bring the present case alleging deliberate indifference to his serious medical

need and failure to provide medical care, failure to train, inadequate supervision,

and wrongful death of Davis while he incarcerated at the Hutchinson, Kansas,

Correctional Facility. (See Doc. 4.)

      The District Court previously denied defendant Sohaib Mohiuddin, M.D.’s

Motion to Dismiss Plaintiff’s 42 U.S.C. § 1983 claim (Count IV) for failing to state

                                          1
     Case 2:17-cv-02601-DDC-KGG Document 145 Filed 04/23/20 Page 2 of 6




a plausible deliberate indifference claim to defeat Dr. Mohiuddin’s qualified

immunity defense. (Doc. 100.) That ruling resulted in an interlocutory appeal by

Dr. Mohiuddin to the Tenth Circuit Court of Appeals (Doc. 108), wherein the

District Court’s determination was overruled and the case was remanded from the

Tenth Circuit. (Doc. 128.) Thereafter, the District Court entered an Order

consistent with the Tenth Circuit’s mandate and dismissed the § 1983 claim (Count

IV) against Dr. Mohiuddin under Federal Rule of Civil Procedure 12(b)(6) for

failing to state a claim. (Doc. 130.) Other state law claims against Dr. Mohiuddin

remain, and the order does not dispose of other defendants.

      The parties participated in a telephone status conference with the

undersigned Magistrate Judge on February 25, 2020, wherein Plaintiffs indicated

the intent to move for leave to amend their complaint. That motion was filed on

March 11, 2020, and is currently pending before the District Court. (Doc. 133.)

      Also during the February 25, 2020, telephone status conference, Defendants

stated they intended to move to stay of the proceedings. (Doc. 132.) This resulted

in the present motion, which was filed by Defendants on March 27, 2020. (Doc.

141.) Defendants move the Court for an Order staying discovery and all pre-trial

proceedings “until finalization of the operative pleadings in this matter and

determination of jurisdictional issues resulting from the finalization of the

operative pleadings in this matter… .” (Doc. 142, at 6.) Defendants state that they


                                          2
     Case 2:17-cv-02601-DDC-KGG Document 145 Filed 04/23/20 Page 3 of 6




“intend to assert qualified immunity as to the constitutional claims made pursuant

to 42 U.S.C. § 1983, but the procedural method for doing so will likely be

determined by the Court’s ruling on Plaintiff’s motion for leave to amend.” (Id., at

3.) The Court notes that no dispositive motions are currently pending.

                                    ANALYSIS

      “The decision to stay discovery and other pretrial proceedings is firmly

vested in the sound discretion of the trial court.” Toney v. Harrod, No. 15-3209-

EFM-TJJ, 2018 WL 5830398, at *1 (D. Kan. Nov. 7, 2018) (citing Pet Milk Co. v.

Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007

WL 2071770, at *2 (D. Kan. July 16, 2007)). That stated, Tenth Circuit has

concluded that “the right to proceed in court should not be denied except under the

most extreme circumstances.” Commodity Futures Trading Comm’n v. Chilcott

Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983). Thus, the District of

Kansas generally does not favor staying discovery pending a ruling on a

dispositive motion. McCoy, 2007 WL 2071770, at *2.

      Even so, “a stay pending a ruling on a dispositive motion is appropriate

where the case is likely to be finally concluded as a result of the ruling, where the

facts sought through the remaining discovery would not affect the ruling on the

pending motion, or where discovery on all issues in the case would be wasteful and

burdensome.” Toney, 2018 WL 5830398, at *1. See also Citizens for Objective


                                           3
     Case 2:17-cv-02601-DDC-KGG Document 145 Filed 04/23/20 Page 4 of 6




Public Educ. Inc. v. Kansas State Bd. of Educ., No. 13-4119–KHV, 2013 WL

6728323, *1 (D. Kan. Dec.19, 2013); see also Kutilek v. Gannon, 132 F.R.D. 296,

297–98 (D. Kan. 1990). Also, a stay is appropriate when the party requesting it

has filed a dispositive motion asserting absolute or qualified immunity. Toney,

2018 WL 5830398, at *2.

      Defendants argue that Plaintiffs have “failed to plead constitutional theories

against the individual Defendants with sufficient specificity to state a claim for

relief.” (Doc. 142, at 4.) Defendants continue that

             [r]ather than seeking to amend the claims and to specify
             the allegations against Defendant Sohaib Mohiuddin,
             M.D., Plaintiffs rested on the allegations when
             challenged by the motion to dismiss. The Tenth Circuit
             found Plaintiffs’ allegations to be inadequate and after
             remand, this court has now dismissed the section 1983
             claims against Defendant Sohaib Mohiuddin, M.D. The
             inadequacies stated against Dr. Mohiuddin apply equally
             to the other individually named Defendants in the
             Plaintiffs’ operative complaint and are now subject to
             dismissal – which would leave only state law claims
             against these Defendants. Depending on the Court’s
             ruling as to Plaintiff’s motion for leave to amend the
             complaint, Defendants will expeditiously raise the
             qualified immunity defense in either a Fed.R.Civ.P.
             12(b)(6) motion to dismiss, or in a motion for summary
             judgment pursuant to Fed. R. Civ. P. 56.

(Id., at 4-5.) Further, according to Defendants, “[s]taying the proceedings pending

the determination of the final state of the operative complaint and whether this

court will even ultimately have jurisdiction … is fully appropriate and would be a


                                          4
     Case 2:17-cv-02601-DDC-KGG Document 145 Filed 04/23/20 Page 5 of 6




proper exercise of this Court’s discretion and consistent with the policy of” judicial

economy. (Id., at 5.)

       Plaintiffs respond that Defendants have failed to argue the “necessity” of a

stay, but merely discuss why a stay would be “appropriate.” (Doc. 143, at 1.)

               Defendants first argue that it is appropriate to stay the
               case because it will ‘inevitably be dismissed.’ This
               reasoning is without merit and fails to demonstrate any
               necessity to stay the case. Even if Defendants are correct
               in their assumption that the case will inevitably be
               dismissed, Plaintiffs still have the right to proceed to
               court. As such, Plaintiffs should be allowed to exercise
               their rights to proceed to court, and Defendants’ Motion
               should be denied.

(Id., at 2.)

       The Court acknowledges Defendants’ position that the case will “inevitably”

be dismissed. That stated, the applicable case law discusses staying discovery

when there is a pending motion to dismiss, particularly one raising a qualified

immunity defense. Toney, 2018 WL 5830398, at *2. While Defendants have

stated their intention to potentially move to dismiss based on this defense, the fact

remains that no dispositive motion is pending in this case. Rather, the motion

pending before the District Court is Plaintiff’s Motion to Amend. There is also no

procedural vehicle currently on file to eliminate the state law claims. The

discovery needed in this case will cover the claims not currently under attack as

well as those which are the subject of the pending motion to amend. The Court


                                           5
     Case 2:17-cv-02601-DDC-KGG Document 145 Filed 04/23/20 Page 6 of 6




sees no reason to issue a general stay such as the one just lifted by the District

Court (Doc. 130). The Court DENIES Defendants’ Motion to Stay (Doc. 141).1

      IT IS THEREFORE ORDERED that Defendants’ Motion to Stay

Discovery and All Proceedings (Doc. 141) is DENIED.

      IT IS SO ORDERED.

      Dated this 23rd day of April, 2020, at Wichita, Kansas.

                                  s/ Kenneth G. Gale
                                  HON. KENNETH G. GALE
                                  U.S. MAGISTRATE JUDGE




1
  Given this ruling, the Court need not address Defendants’ argument that no party will
be prejudiced by a stay given current events relating to the COVID-19 pandemic. (Doc.
142, at 6.)
                                           6
